t c memo united_states tax_court dwight s antonina k platt petitioners v commissioner of internal revenue respondent herbert christine bangs petitioners v commissioner of internal revenue respondent docket nos filed date w randolph shump for petitioners in docket no stuart henry levine for petitioners in docket no bradley c plovan for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined the following defi- ciencies in and accuracy-related_penalties under sec_6662 a on petitioners’ respective federal_income_tax for petitioners deficiency accuracy-related_penalty dwight s platt and antonina k platt herbert bangs and christine bangs dollar_figure big_number dollar_figure we must decide whether certain payments that petitioner herbert bangs mr bangs made during to petitioner antonina platt ms platt are deductible or excludable from mr bangs’ income for his taxable_year and includible in ms platt’s income for her taxable_year we hold that they are not findings_of_fact all of the facts in these cases which the parties submitted under rule have been stipulated by the parties and are so found except as stated below petitioners in the case at docket no ms platt and dwight platt mr platt resided in stevenson maryland at the time they filed the petition in that case petitioners in the case at docket no mr bangs and christine bangs ms 1unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure 2respondent made certain additional determinations in the respective notices of deficiency that respondent issued to petitioners in these cases the resolution of which flows auto- matically from our resolution of the determinations in those respective notices that we address herein see also infra note bangs resided in ruxton maryland at the time they filed the petition in that case on a date not disclosed by the record mr bangs and ms platt were married at all relevant times including while mr bangs was married to ms platt mr bangs participated in a pension_plan baltimore county pension_plan maintained by his employer baltimore county maryland at those times that was the only pension_plan in which mr bangs participated on date mr bangs and ms platt divorced pursuant to a decree of divorce divorce decree issued by the circuit_court for baltimore county the divorce decree provided in pertinent part it is further ordered that the defendant shall pay to the plaintiff directly as permanent alimony the sum of three hundred dollars dollar_figure per month effective date payable until the death of either party or the remarriage of the plaintiff which- ever shall first occur subject_to the further order of the court it is further ordered that the defendant shall pay to the plaintiff as a monetary award the sum of thirty-two thousand nine hundred dollars dollar_figure which sum shall be payable within days of date it is further ordered that the aforesaid monetary award shall be reduced to judgment on date and shall draw interest at the legal rate from such date 3we shall refer to the second-ordered paragraph quoted above as the divorce decree dollar_figure lump-sum payment provision it is further ordered that with respect to the defendant’s pension the defendant shall pay to the plaintiff if as and when he receives each pension payment that sum which is determined in accordance with the following formula percent x years and seven months of marriage by total years of employment it is further ordered that if the defendant voluntarily takes his pension as a lump sum either before or after retirement then defendant shall upon receipt of said lump sum pay to the plaintiff the sum of twenty-two thousand five hundred dollars dollar_figure with simple interest at the rate of ten percent from date to the date of payment reproduced literally during mr bangs received monthly payments from the baltimore county pension_plan pursuant to the divorce decree provision in question shortly after receiving each such monthly payment mr bangs made the following monthly payments totaling dollar_figure5 monthly payments at issue on the dates indicated by electronic transfers from a joint checking account that he and ms bangs maintained to a checking account of ms platt 4we shall refer to the fourth-ordered paragraph quoted above as the divorce decree provision in question 5the parties stipulated that during mr bangs paid to ms platt dollar_figure pursuant to the divorce decree provision in question that stipulation is clearly contrary to the facts that we have found are established by the record and we shall disre- gard it see 93_tc_181 the record establishes and we have found that during mr bangs paid to ms platt dollar_figure pursuant to the divorce decree provision in question date of payment amount of payment dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure mr bangs and ms bangs timely filed form_1040 u s indi- vidual income_tax return form_1040 for their taxable_year mr bangs’ return in that return mr bangs claimed a deduc- tion of dollar_figure for alimony mr bangs did not issue to ms platt and did not file with the internal_revenue_service any form_1099 for a nominee distribution with respect to those payments on date respondent issued to mr bangs a notice_of_deficiency with respect to his taxable_year notice for mr bangs’ taxable_year in that notice respondent disallowed the alimony deduction that mr bangs claimed in mr bangs’ return in the notice for mr bangs’ taxable_year 6for convenience we shall generally refer hereinafter only to mr bangs and not to ms bangs 7see supra note the record does not disclose why mr bangs deducted as alimony dollar_figure in excess of the dollar_figure that he paid to ms platt during that year pursuant to that divorce decree provision respondent also determined that mr bangs is liable for his taxable_year for the accuracy-related_penalty under sec_6662 mr platt and ms platt timely filed form_1040 for their taxable_year in that return ms platt did not include in income the dollar_figure9 that she received from mr bangs during on date respondent issued to ms platt a notice_of_deficiency with respect to her taxable_year notice for ms platt’s taxable_year in that notice respondent determined that ms platt received dollar_figure of alimony that is includible in her income for that year in the notice for ms platt’s taxable_year respondent also determined that ms platt is liable for her taxable_year for the accuracy- related penalty under sec_6662 opinion the parties submitted these cases fully stipulated under rule that the parties submitted these cases under that rule does not affect who has the burden_of_proof or the effect of a 8for convenience we shall generally refer hereinafter only to ms platt and not to mr platt 9see supra note 10see supra note failure of proofdollar_figure rule b 95_tc_82 affd 943_f2d_22 8th cir in support of his argument that the monthly payments at issue are deductible or excludable from his income and includible in ms platt’s income for the taxable_year mr bangs advances several arguments we first address mr bangs’ argument that the monthly payments at issue constitute alimony under sec_71 and are deductible under sec_215 ms platt and respondent take the position that those payments are not alimony under that sectiondollar_figure in advancing their respective positions on brief as to whether the monthly payments at issue constitute alimony under sec_71 mr bangs and ms platt rely on sec_71 as amended by the deficit_reduction_act_of_1984 defra publaw_98_369 98_stat_795 amended sec_71 respondent argues that amended sec_71 does not apply to those payments we agree with respondentdollar_figure 11the parties do not address sec_7491 in any event we need not decide whether the burden_of_proof shifts to respondent under that section that is because resolution of the issue presented here does not depend on who has the burden_of_proof 12respondent in each of these cases is in essence a stake- holder on brief however respondent agrees with ms platt’s position 13defra also amended sec_215 amended sec_215 defra publaw_98_369 98_stat_797 that amendment applies with respect to divorce and separation instruments continued amended sec_71 applies with respect to divorce and separation instruments executed after date and any such instruments executed before date but modified on or after that date if the modification expressly provides that amended sec_71 applies to such modification defra sec_422 98_stat_798 in his reply brief mr bangs argues that sec_71 before its amendment by defra does not apply in the instant cases because he and ms platt effectively stipulated that amended sec_71 appliesdollar_figure we reject that argument we note ini- tially that although mr bangs and ms platt take the position on brief that amended sec_71 applies in these cases they did not stipulate that that section applies even if mr bangs and continued executed after date and any such instruments executed before date but modified on or after that date if the modification expressly provides that amended sec_215 applies to that modification defra sec_422 98_stat_798 the parties do not address whether sec_215 before its amendment by defra or amended sec_215 applies in these cases on the record before us we hold that sec_215 before its amendment by defra and not amended sec_215 applies 14in his reply brief mr bangs also argues that amended sec_71 applies because the commissioner made the assessments against both sets of taxpayers in order to avoid being ‘whip- sawed’ we reject that argument that respondent made the respective determinations at issue in order to avoid being whipsawed is irrelevant to resolving whether sec_71 before its amendment by defra or amended sec_71 applies in these cases in her reply brief ms platt does not address respondent’s argument that sec_71 before its amendment by defra and not amended sec_71 applies in these cases ms platt had stipulated that amended sec_71 applies in these cases the court is not bound by stipulations of law see eg 95_tc_132 ndollar_figure the circuit_court for baltimore county issued the divorce decree on date the record does not establish that that court modified that decree after that date on the record before us we hold that sec_71 before its amendment by defra and not amended sec_71 applies in determining whether the monthly payments at issue constitute alimony in his reply brief mr bangs states we would agree that if the pre-tax reform act of version of sec_71 sec_71 before its amendment by defra is applicable the disputed payments monthly payments at issue do not constitute alimony mr bangs thus concedes that if we were to hold that sec_71 before its amendment by defra applies which we have the monthly payments at issue do not constitute alimony under that section based on mr bangs’ concession we hold that the monthly payments at issue do not constitute alimony under sec_71 before its amendment by defra and are not deductible under sec_215 before its amendment by defradollar_figure we turn now to mr bangs’ argument that ms platt was the owner of an interest in the baltimore county pension_plan since the divorce decree ordered him to pay her if as and when he 15see supra note receives each pension payment that sum which is determined in accordance with the following formula percent x years and seven months of marriage by total years of employment as a result according to mr bangs the monthly payments at issue are excludable from his income and includible in ms platt’s income for the taxable_year ms platt and respon- dent argue that ms platt did not own an interest in the balti- more county pension plandollar_figure as a result according to ms platt and respondent the monthly payments at issue are includible in mr bangs’ income and excludable from her income for the taxable_year petitioners in each of these cases agree and respondent does not dispute that the baltimore county pension_plan consti- tutes a qualified_pension plan within the meaning of sec_401dollar_figure moreover none of the parties disputes that the balti- 16see supra note sec_401 provides in pertinent part sec_401 qualified_pension profit-sharing and stock_bonus_plans a requirements for qualification --a trust created or organized in the united_states and forming part of a stock bonus pension or profit-sharing_plan of an employer for the exclusive benefit of his employ- ees or their beneficiaries shall constitute a qualified_trust under this section-- if contributions are made to the trust by such employer or employees or both for the purpose of distributing to such employees or their continued more county pension_plan constitutes a governmental_plan as defined in sec_414dollar_figure inexplicably however none of the parties addresses sec_402 in advancing their respective positions as to whether the monthly payments at issue are excludable from mr bangs’ income and includible in ms platt’s income for the taxable_year dollar_figure that section governs the continued beneficiaries the corpus and income of the fund accumulated by the trust in accordance with such plan if under the trust instrument it is im- possible at any time prior to the satisfaction of all liabilities with respect to employees and their beneficiaries under the trust for any part of the corpus or income to be within the taxable_year or thereafter used for or diverted to purposes other than for the exclusive benefit of his employees or their beneficiaries all references hereinafter to a qualified_pension plan are to a qualified_pension plan within the meaning of sec_401 sec_414 defines the term governmental_plan as a plan established and maintained for its employees by the govern- ment of the united_states by the government of any state or political_subdivision thereof or by any agency or instrumental- ity of any of the foregoing all references hereinafter to a governmental_plan are to a governmental_plan within the meaning of sec_414 19instead in support of their respective positions as to whether the monthly payments at issue are excludable from mr bangs’ income and includible in ms platt’s income for the taxable_year the parties rely on sec_61 and on cases eg pfister v commissioner tcmemo_2002_198 affd 359_f3d_352 4th cir and witcher v commissioner t c memo in which the court based its respective holdings on that section although sec_61 provides the general_rule that gross_income includes income derived from pensions congress provided a special rule in sec_402 with respect to continued taxation of distributions from a qualified_pension plan sec_402 provides that any amount distributed from a qualified_pension plan including a governmental_plan is generally taxable to the distributee under such a plan in 97_tc_51 the court addressed the meaning of the term distributee in sec_402 in the context of a qualified_pension plan which was not a governmental_plan or any other qualified_plan that was not subject_to the so-called spendthrift provisions of sec_401dollar_figure the court held there that the term distributee in sec_402 ordinarily means the participant or the benefi- ciary who is entitled under such a plan to receive a distribu- tion darby v commissioner supra pincite in so holding the continued distributions from qualified_pension plans see 97_tc_51 unlike the instant cases pfister and witcher did not involve qualified_pension plans those cases involved federal military retirement programs that are subject_to federal statutes that do not apply in the instant cases the parties’ reliance on sec_61 and on pfister and witcher is misplaced 20all references hereinafter to the spendthrift provisions are to the provisions of sec_401 that with certain exceptions prohibit the assignment and alienation of benefits under a qualified_pension plan 21the rationale on which the court based its holding in darby v commissioner supra related in large part to congress’ addition to the code in of the provisions relating to qualified domestic relations orders qdro provisions those provisions include sec_414 which defines the term qualified_domestic_relations_order qdro and sec_402 origi- continued court rejected the taxpayer’s argument that the term distributee in sec_402 means the owner of an interest in a qualified_pension plan id pincite continued nally enacted as sec_402 which governs the taxation of distributions or payments that are made pursuant to a qdro as discussed below when congress enacted the qdro provisions in those provisions did not apply to governmental plans that are not subject_to the spendthrift provisions of sec_401 see sec_414 sec_401 sec_1_401_a_-13 income_tax regs see also h rept pincite the legislative_history of the qdro provisions enacted in states in pertinent part generally under present law benefits under a pension profit-sharing or stock_bonus_plan pension_plan are subject_to prohibitions against assignment_or_alienation spendthrift provisions sic several cases have arisen in which courts have been required to determine whether the spend- thrift provisions apply to family support obligations eg alimony separate_maintenance and child_support_obligations there is a divergence of opinion among those courts reasons for change the committee believes that the spendthrift rules should be clarified by creating a limited exception that permits benefits under a pension etc plan to be divided under certain circumstances in order to provide rational rules for plan administers sic the committee believes it is necessary to establish guide- lines for determining whether the exception to the spendthrift rules applies s rept pincite 1984_2_cb_447 a question arises as to whether the definition of the term distributee in darby v commissioner supra applies in the instant cases where the qualified_pension plan in question is a governmental_plan that is not subject_to the spendthrift provi- sions of sec_401dollar_figure we need not resolve that ques- tion that is because regardless of whether in the context of a governmental_plan such as the qualified_pension plan involved in the instant cases the term distributee in sec_402 means the participant or the beneficiary under such a plan as the court held in darby or the owner of such a plan as the parties apparently argue here on the record before us we find that for purposes of sec_402 mr bangs and not ms platt was the distributee under the baltimore county pension_plan the parties do not dispute that during the year at issue mr bangs and not ms platt was a participant under the balti- more county pension_plan and that during that year ms platt was not a beneficiary of an interest in that pension_plan we thus consider only the parties’ disagreement over whether ms 22in 101_tc_489 the court set forth an exception to the general definition in darby v commissioner supra of the term distributee in sec_402 the court held in powell that that definition did not apply in a situation governed by community_property_laws where the former spouse’s rights were acquired by her directly at the outset and did not represent a transfer to her of rights which had previ- ously accrued to her husband id pincite accordingly the court further held in powell that the former spouse was a distributee under sec_402 who was taxable on her share of the pension benefits in question id pincite platt was the owner of an interest in the baltimore county pension_plan in support of their respective positions as to whether ms platt was the owner of an interest in the baltimore county pension_plan the parties rely on the divorce decree provision in question that provision requires mr bangs to pay an amount determined pursuant to a formula stated therein if as and when he receives a payment from the baltimore county pension_plan contrary to mr bangs’ argument the divorce decree provision in question does not provide that ms platt is the owner of an interest in that plandollar_figure nor has that provision been construed to do so in fact the court of special appeals of maryland concluded that the divorce decree provision in question granted nothing more than a monetary award to ms platt see bangs v bangs a 2d md ct spec app in bangs v bangs supra mr bangs appealed from the divorce decree involved in these cases in that appeal mr bangs did not argue as he does here that the divorce decree provision in question provided that ms platt was the owner of an 23as discussed supra note mr bangs’ reliance on pfister v commissioner tcmemo_2002_198 is misplaced because that case involved a federal military retirement program that was subject_to federal statutes that do not apply in the instant cases mr bangs’ reliance on pfister also is misplaced because unlike the divorce decree involved in the instant cases the divorce decree involved in pfister provided that the taxpayer in that case was to be owner of and receive one-half of husband’s disposable retired or retainer pay id interest in the baltimore county pension_plan instead he argued that the circuit_court for baltimore county granted ms platt two monetary awards consisting of the payment ordered under the divorce decree dollar_figure lump-sum payment provision24 and the payments ordered under the divorce decree provision in question25 and that the circuit_court for baltimore county erred by refusing to place a cap or ceiling on the latter payments id pincite3 the court of special appeals of maryland agreed with mr bangs that the payments ordered under the divorce decree dollar_figure lump-sum payment provision and under the divorce decree provision in question were in the nature of a monetary award id pincite but disagreed with mr bangs that the circuit_court for baltimore county had granted ms platt two separate monetary awards under 24the divorce decree dollar_figure lump-sum payment provision provided it is further ordered that the defendant shall pay to the plaintiff as a monetary award the sum of thirty-two thousand nine hundred dollars dollar_figure which sum shall be payable within days of date 25the divorce decree provision in question provided it is further ordered that with respect to the defendant’s pension the defendant shall pay to the plaintiff if as and when he receives each pension payment that sum which is determined in accordance with the following formula percent x years and seven months of marriage by total years of employment those two provisions id the court of special appeals of maryland held that the circuit_court for baltimore county granted ms platt only one monetary award consisting of the payment ordered under the divorce decree dollar_figure lump-sum payment provi- sion and the payments ordered under the divorce decree provision in question id pincite3 the court of special appeals of maryland also disagreed with mr bangs’ argument that the circuit_court for baltimore county erred by refusing to place a cap or ceiling on the latter payments id pincite according to the court of special appeals of maryland the circuit_court for baltimore county had broad discretion and did not abuse that discretion by determining a fixed percentage for ms platt of the future payments that mr bangs was to receive from the baltimore county pension_plan id pincite3 the law of maryland in effect at the time that the circuit_court for baltimore county issued the divorce decree involved in the instant cases provides further support for our finding that the divorce decree provision in question does not provide that ms platt is the owner of an interest in the baltimore county pension plandollar_figure the law of maryland in effect at that time md 26as discussed supra note mr bangs’ reliance on witcher v commissioner tcmemo_2002_292 is misplaced because that case involved a federal military retirement program that was subject_to federal statutes that do not apply in the instant cases mr bangs’ reliance on witcher also is misplaced because unlike the state law involved in the instant cases the state law continued code ann cts jud proc sec 3-6a-05 supp repealed and recodified as md code ann fam law sec by acts ch sec_1 and did not authorize maryland courts to transfer ownership of an interest in a pension_plan as part of a divorce settlement see generally klingenberg v klingenberg a 2d md it was not until that the legislature of the state of maryland autho- rized maryland courts to transfer ownership of an interest in a pension retirement profit sharing or deferred_compensation continued involved in witcher authorized the court that issued the divorce decree involved in that case to award an ownership_interest in a military pension as part of a divorce settlement id 27the law of maryland in effect at the time that the circuit_court for baltimore county issued the divorce decree involved in the instant cases md code ann cts jud proc sec 3-6a-05 supp repealed and recodified as md code ann fam law sec by acts ch sec_1 and provided in pertinent part sec 3-6a-05 monetary award b the court shall determine the value of all marital property after making the determination the court may grant a monetary award as an adjustment of the equities and rights of the parties concerning marital property whether or not alimony is awarded in deering v deering a 2d md the court_of_appeals of maryland held under the above-quoted provi- sion that a spouse’s pension rights to the extent accumulated during the marriage constitute a form of ‘marital property’ plan as part of a divorce settlement md code ann fam law sec a i west dollar_figure see generally klingenberg v klingenberg supra pincite on the record before us we find that ms platt was not the owner of an interest in the baltimore county pension_plan on that record we further find that regardless of whether in the context of a governmental_plan such as the qualified_pension plan involved in the instant cases the term distributee in sec_402 means the participant or the beneficiary under such a plan as the court held in darby v commissioner t c 28md code ann fam law sec a west provides in pertinent part a after the court determines which property is marital property and the value of the marital property the court may transfer ownership of an interest in property described in paragraph of this subsection grant a monetary award or both as an adjustment of the equities and rights of the parties concerning marital property whether or not alimony is awarded the court may transfer ownership of an inter- est in i a pension retirement profit sharing or deferred_compensation plan from one party to either or both parties ii subject_to the consent of any lienholders family use personal_property from one or both parties to either or both parties and iii subject_to the terms of any lien real_property jointly owned by the parties and used as the principal_residence of the parties when they lived together pincite or the owner of an interest in such a plan as the parties apparently argue here for purposes of that section mr bangs and not ms platt was the distributee under the baltimore county pension_plan unless the divorce decree qualifies under sec_414 as a qdro the final argument that mr bangs advances in support of his position in these cases and that we consider now is that the divorce decree involved in these cases qualifies under sec_414 as a qdro if the divorce decree were to qualify as such ms platt would be an alternate payee29 under the baltimore county pension_plan in that event she would be treated for purposes of sec_402 as the distributee under that plan of the payments to which she was entitled pursuant to the divorce decree provision in question see sec_402 we reject mr bangs’ argument that the divorce decree qualifies under sec_414 as a qdrodollar_figure the qdro provision sec_29sec p defines the term alternate_payee as any spouse former spouse child or other dependent of a participant who is recognized by a domestic_relations_order as having a right to receive all or a portion of the benefits payable under a plan with respect to such participant 30we note that the parties stipulated qdro stipulation no ‘qualified domestic relations order’ ‘qdro’ has been issued to either antonina k platt or herbert bangs either on date or at any time thereafter none of the parties argues that the qdro stipulation means that the divorce decree involved in the instant cases may not qualify under sec_414 as a qdro we shall independently address whether that divorce decree so qualifies that congress enacted in did not apply to governmental plans see sec_414 see also supra note in congress added sec_414 to the codedollar_figure omnibus budget reconciliation act of obra publaw_101_239 sec a stat sec_414 provides that a distribution or payment from a governmental_plan shall be treated as made pursuant to a qualified domestic rela- tions order if it is made pursuant to a domestic_relations_order which meets the requirement of clause i of paragraph a of sec_414dollar_figure sec_414 applies only with respect to transfers of marital interests in governmental plans that occur after date obra sec a 103_stat_2428 31congress added sec_414 to the code in order to conform generally the tax rules relating to transfers of inter- ests in a governmental_plan to the tax rules applicable to other qualified_plans pursuant to the retirement equity act h rept pincite 32generally a domestic_relations_order qualifies under sec_414 as a qdro if that order creates or recognizes the existence of an alternate payee’s right to or assigns to an alternate_payee the right to receive all or a portion of the benefits payable with respect to a participant under a plan sec_414 clearly specifies certain facts such as the name and last known mailing address of the participant and the name and mailing address of the alternate_payee sec_414 and does not alter the amount or form of the plan benefits sec_414 with respect to governmental plans however a domestic_relations_order qualifies under sec_414 as a qdro if that order creates or recognizes the existence of an alternate payee’s right or assigns to an alternate_payee the right to receive all or a portion of the benefits payable with respect to a participant under a plan see sec_414 the circuit_court for baltimore county issued the divorce decree involved in the instant cases on date on the record before us we hold that sec_414 does not apply to that divorce decree on that record we further hold that the divorce decree involved in the instant cases does not qualify under sec_414 as a qdro and that ms platt is not an alternate_payee for purposes of sec_402 accordingly we further hold that ms platt is not to be treated as a distributee under the baltimore county pension_plan of the payments to which she was entitled pursuant to the divorce decree provision in question see sec_402 based upon our examination of the entire record before us we find that the monthly payments at issue are not deductible or excludable from mr bangs’ income and are not includible in ms platt’s income for the taxable_year dollar_figure we have considered all of the parties’ respective conten- tions and arguments that are not discussed herein and we find them to be without merit irrelevant and or moot 33on brief respondent does not advance any arguments in support of the respective determinations under sec_6662 in the notice for mr bangs’ taxable_year and in the notice for ms platt’s taxable_year we conclude that respondent has abandoned those determinations assuming arguendo that we had not concluded that respondent abandoned those respective determinations on the record before us we find that neither petitioners in the case at docket no nor petitioners in the case at docket no are liable for the accuracy- related penalty under sec_6662 to reflect the foregoing decision will be entered for petitioners in docket no decision will be entered for respondent as to the deficiency and for petitioners as to the accuracy- related penalty under sec_6662 in docket no
